Citation Nr: 1748469	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-33 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for esophageal cancer to include esophagectomy, leak complication after surgery, emergency surgery for the leak, stomach removal, colonic pull up surgery, loss of esophagus and lung, and breathing impairment as a result of exposure to herbicides.

2.  Entitlement to service connection for nerve damage to left leg to include drop foot as secondary to esophageal cancer to include esophagectomy, leak complication after surgery, emergency surgery for the leak, stomach removal, colonic pull up surgery, loss of esophagus and lung, and breathing impairment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to December 1968.  He died in December 2014.  The Appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript of the hearing is of record.

A statement of the case (SOC) was issued in November 2013 and the Veteran perfected an appeal to the Board in December 2013.  Subsequently, the Veteran passed away on December 20, 2014, and his widow (Appellant) submitted a request for substitution of claimant in January 2015.  In February 2015, the Appellant requested a hearing as a substitution of claimant in regard to the deceased Veteran's pending appeal.  The Board finds that the RO implicitly granted the substitution request when it scheduled Appellant for a hearing.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, esophageal cancer is attributable to in-service exposure to herbicides.

2.  Nerve damage to the Veteran's left leg, to include drop foot was caused by the Veteran's service-connected esophageal cancer.


CONCLUSIONS OF LAW

1.  The Veteran's esophageal cancer was incurred in active duty service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Nerve damage to the Veteran's left leg, to include drop foot is the result of the Veteran's service-connected esophageal cancer.  38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's claim is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Esophageal Cancer

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record shows that the Veteran passed away due to metastic esophageal cancer.  The record also shows that the Veteran was exposed to herbicides during service.  While esophageal cancer is not a presumptive disease under 38 C.F.R. § 3.309, the record contains medical opinions from the Veteran's treating physicians that suggest there is a link between the Veteran's herbicide exposure and his esophageal cancer.  The Board finds this medical evidence persuasive and supports a finding that his esophageal cancer occurred in service. 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for esophageal cancer have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102.  Therefore, the Board finds in favor of the Appellant.

Secondary Service Connection for Nerve Damage to Left Leg

The appellant has also claimed entitlement to service connection for nerve damage to left leg, to include drop foot, as secondary to esophageal cancer.  Secondary service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and, (3) nexus evidence establishing a connection between the service-connected disease or injury and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The record shows that the Veteran suffered from a left foot drop after procedures at the Mayo Clinic to treat his esophageal cancer.  Mayo Clinic treatment records from June 2011 show both neuropathic and myopathic abnormalities.  Specifically, there was evidence for a diffuse myopathy with relatively nonspecific characteristics, but most likely representing a critical illness myopathy.  Superimposed on this was a severe left common peroneal neuropathy, likely in the region of the fibular head, as well as a probable underlying mild peripheral neuropathy.  

Per this order, the Board has granted service connection for esophageal cancer.  A June 2012 letter from the Veteran's treating physician at the Mayo Clinic notes that the Veteran suffered a postoperative foot drop after a series of procedures related to his esophageal cancer.  The Board finds that this medical evidence supports a finding that nerve damage to the Veteran's left leg is connected to his treatment for his service-connected esophageal cancer. 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to secondary service connection for nerve damage to the Veteran's left leg have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102.  Therefore, the Board finds in favor of the Appellant.





ORDER

Service connection for esophageal cancer is granted.

Service connection for nerve damage to left leg, to include drop foot, as secondary to esophageal cancer is granted.




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


